Citation Nr: 1744216	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-99 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1978 to August 1991, with a period of active duty from August 1978 to November 1978 and subsequent periods of active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran's original claim was for PTSD.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for PTSD, the record indicates an assessment of other acquired psychiatric conditions, namely panic disorder, anxiety disorder NOS, and depressive disorder NOS.  Accordingly, the Board has recharacterized the issue on appeal.

The Veteran testified at a November 2016 video conference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a psychiatric disability, to include PTSD, that is a result of her military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active service includes active duty, any period of ACDUTRA during which the veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6 (a), (c)-(d). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).  It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Facts and Analysis

The Veteran contends that she has PTSD due to military sexual trauma.  Specifically, the Veteran has consistently asserted that she was the first female in her unit when she joined the Army National Guard in 1978 and was sexually harassed by several men.  The Veteran reported that she was raped about a year and half after she began serving.  She stated that two men were going to the store and asked if she would like to go with them.  She agreed to do so.  On the return trip, the men took a different route back.  The Veteran asked them where they were going and she was told that they were taking a short cut.  The men drove into a wooded area.  The Veteran was then raped, first by one man, then the second.  The Veteran reported that she was afraid them men would kill her and leave her there in the woods.  After the attack, the men told the Veteran not to say anything to anyone because they would not believe her and would "put her out of the Guard."  See October 2010 VA treatment record; November 2010 VA treatment record; May 2011 VA examination report; June 2011 Veteran statement; and November 2016 hearing testimony.  

The Veteran's service treatment records are negative for any complaints or treatments related to a psychiatric condition.  Likewise, the service treatment records are negative for the Veteran's claimed in-service attack.  

An April 2008 VA treatment record shows that the Veteran was given diagnoses of depressive disorder NOS, and anxiety disorder NOS by a VA psychiatrist, Dr. R.R.  At the time of the diagnosis, the Veteran reported no history of physical or sexual abuse, and no history of military sexual trauma.  

In October 2010 the Veteran reported to a VA social worker that in May or June of 2010 she told a member of her church that she had been sexually assaulted in the military.  She reported that this was the first time she had disclosed the assault.  The Veteran told the social worker that she was first assaulted in 1978 when she joined the National Guard.  She reported that was the first female to join this troop.  The Veteran reported that every time she camped out - which occurred once a year for two weeks at time - she was sexually assaulted.  The Veteran stated that after the first time she was assaulted, she decided not to tell anyone.  She further reported that sometimes the same man assaulted her, and had been raped by two men.  Thereafter, the Veteran began receiving treatment related to military sexual trauma.

The Veteran was afforded a VA examination for PTSD in May 2011.  .  The Veteran reported that she was raped in 1979 by two men.  She stated that she had gone to the store with two men.  On the return trip, the men turned off of the road and raped her.  She stated that she struggled with the men.  The men told the Veteran not to mention the incident to anyone, and the Veteran reported that she feared being left dead in the field.  The examiner noted that testing showed a positive PTSD assessment.  However, the examiner further reported that other testing indicated over reporting of pathology, suggesting malingering was possible.  The examiner gave the Veteran diagnoses of depressive disorder NOS and PTSD. However, the examiner opined that the evidence did not support a link between her current diagnoses and service.  In support of the opinion, the examiner noted that there was no evidence of rape, and the rapes were not reported; there was no report of issues with the Veteran's performance until 1985; there was no medical evidence in the Veteran's service treatment records showing injury from assault; the Veteran had been previously given a diagnosis of depression in 2008 with no diagnosis of PTSD until later.  

In May 2011, in a VA psychiatry note, the Veteran reported persistent high levels of anxiety, intrusive thoughts about sexual trauma, difficulty falling asleep, frequent nightmares, and depression.  Dr. R.R., a VA psychiatrist, diagnosed PTSD secondary to sexual trauma, panic disorder, and depressive disorder NOS.  The psychiatrist noted that the Veteran had a history of military sexual trauma.  

During a November 2016 hearing, the Veteran testified while she was in the National Guard she was sexually harassed by "a few guys" and was later raped by two of the same men.  The Veteran testified that after she was raped she stopped going to her drills and duty weekends, eventually moving out of the state.  The Veteran testified that she began receiving treatment for PTSD through VA in 2009 or 2010 after reporting that she had been raped to her doctor.  The Veteran testified that prior to seeking treatment she had reported the assault to a church member, who recommended that the Veteran report it.  The Veteran then reported the assault to her doctor, who recommended treatment.  

As to the first Shedden element, the Veteran has a current diagnosis of a number of psychiatric disorders including PTSD secondary to sexual trauma, panic disorder, and depressive disorder NOS.

Turning next to the second and third Shedden elements, the Veteran's treating psychiatrist, Dr. R.R., has attributed the Veteran's current PTSD to military sexual trauma.  See May 2011 VA treatment record.  An after-the-fact medical opinion can serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  

The Board notes that Dr. R.R.'s April 2008 diagnosis did not contain a diagnosis of PTSD, and indicated that the Veteran reported no history of physical or sexual abuse and no history of military sexual trauma.  However, after the Veteran's October 2010 report that she had not disclosed the in-service assault to anyone prior to telling a member of her church and seeking treatment, Dr. R.R. diagnosed PTSD secondary to military sexual trauma.  Her statement is further bolstered by her November 2016 hearing testimony.  Given the nature of sexual assault, the Board finds the Veteran's explanation as to how she did not disclose the in-service assault until 2010 credible.  

In further support of her reported in-service stressor, the Board notes that the Veteran has reported that after the sexual assault, she began missing drills and eventually requested a transfer out of the Army National Guard of Alabama.  In an April 1985 request for interstate transfer, the Veteran's military personnel records show that she had a period of unexcused absence in January 1985.  The Veteran's personnel records further show that she ended her service with the Army National Guard of Alabama shortly thereafter, in April 1985.

The Veteran's military personnel records from the Army National Guard of Alabama show that she had a period of ACDUTRA during the time frame and at the location consistent with her reported assault, and the Board finds the Veteran's reports of the in-service assaults and rape credible.  See Layno, 6 Vet. App. at 470.  As such, the Board finds that the Veteran experienced military sexual trauma during a period of ACDUTRA.

The Board additionally notes that while the May 2011 VA examiner diagnosed PTSD and depressive disorder NOS, that examiner opined that the evidence did not support a link between the Veteran's current diagnoses and service.  Nevertheless, the Board finds that there is at least an approximate balance of positive and negative evidence regarding the question of whether the Veteran has an acquired psychiatric disorder to include PTSD that had its onset during service or was otherwise related to military service, to include sexual assault.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disability, to include PTSD, is granted.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


